Title: For Dunlap’s American Daily Advertiser, [22 September] 1792
From: Madison, James
To: 


Mr. Dunlap,
[22 September 1792]
The public have been lately amused with some criticisms in the United States Gazette, upon the political character and conduct of the Secretary of state. The charges exhibited against him, in substance, amount to this: 1. That he was always inimical to the present government, and has in a particular manner shewn it since he came into office, by the freedom with which he has censured public measures. 2. That he has abused the trust reposed in him, by confering the appointment of translator of foreign languages, in the department of state, worth 250 dollars per annum, upon Mr. Freneau, Editor of the National Gazette. This appears to be the sum of the charges: whatever else they contain is the figurative amplification of the writer only, and reducible to no distinct head.
To that respectable tribunal to whom they have been submitted, upon the facts and illustrations given, partial as they are, so far as it respects himself the decision might be left without a comment. His countrymen have been too long and too well acquainted with his talents, virtues, and services, to suffer loose and equivocal charges of this kind to lessen him in their estimation. But this attack has obviously something further in view, than simply to wound the fame of one deserving citizen. It is levelled at that free and manly spirit of enquiry, which has lately developed the principles, and demonstrated the mischievous tendency of some of the measures of government, and which it seeks to crush, a spirit of enquiry which the author supposes has been fostered and cherished by him. If a person of his note in the republican list, could be destroyed in the public confidence, its cause would be humbled, and the friends of monarchy triumph. An attack, therefore, upon this gentleman, must be deemed a direct but artful one upon principles, and in this view it becomes a matter of public concern, and merits particular attention.
What was his political conduct in early life, through the revolution, and to the adoption of the present government, though the period was momentous and eventful, and the several stations which he occupied such as presented him perpetually to the view of his countrymen, seems of no importance upon the present occasion. This long and honourable career has escaped the censure of the American, and I shall not review it for the sake of applause. I have alluded to it merely to shew, that if he has not kept pace, in all the revolutions of opinion, practised by those who now censure him, he has notwithstanding been always consistent with himself.

Before I proceed in reply to the first charge, to furnish the documents which it is presumed; will place his political sentiments in a satisfactory point of view, a previous general question should be noticed; which though not particularly connected with him, may be deemed of importance to the community: “Wherein was the merit or offence of a favourable or unfavourable opinion of the constitution, and to whom rendered?” It was a proposition of great extent, submitted as of right to every free citizen, and upon which he was bound to decide, to have shrunk from it would have been dishonourable, and a shameful abandonment of his duty. By what rule then, or upon what principle, shall a man be rewarded or punished, for the fair exercise of his judgment, especially when called on to give it, by obligations he could not resist, & upon a point, in which in preference to all others, the most unbounded freedom should be used? I had supposed that if his decision was a wise one, the benefits of the system were to be his compensation; if he erred, his own and the calamities of his country, the punishment; that the question involved in it, neither in the origin, nor its consequences, considerations of a personal nature, and that of course the conduct of no man, in relation to this object, be it what it might, merited reward or punishment. I could wish that those political casuists, who are acquainted with the transactions on the great theatre, would solve this problem; for to me it seems indispensibly necessary that those who arraign a fellow citizen, before the bar of the public, should at least demonstrate that a charge with which he is accused, contains in it something criminal.
It will be remembered that at the time the constitution was formed, and whilst under discussion in the state conventions, Mr. Jefferson was in France the minister of America. That of the train of events which brought about the important crisis of a general convention, as of those which followed it, he was an interested, but a distant spectator. The nature of the trust reposed in him by the public confined him to the spot. The only part he could bear in the cares of that momentous period, was to unite with his fellow citizens in the most fervent wishes, that their labours might be successful, and redound to the advantage of their common country.
What his sentiments were upon the subject of the constitution, and that of government generally as connected with it, will be seen by the following extracts taken from his letters addressed to a particular friend, at the time of their respective dates, and in the course of a very interesting and confidential correspondence. As he could not have foreseen that in any possible event, they would be laid before the public, they must be considered as the free and spontaneous effusions of his heart. From that friend I have received them, and will if any doubt should be suggested of their authenticity, immediately make them accessible to others. To Mr. Jefferson, whose approbation to this measure, has neither been asked nor obtained, some apology for the freedom is due: to the confidence however which his own conduct has inspired, that it was never his wish, his sentiments, upon this or any other subject of a public nature, should be with-held from his countrymen, it is to be attributed.
